DETAILED ACTION
Status of Claims 
Applicant’s Amendment filed on 12/08/2020 has been considered.
Claims 1-20 are currently pending and have been examined.

Response to Amendment
Applicant’s amendment, filed 12/08/2020, has been entered. Claims 2-3 and 16-20 have been amended. 
Objections to the Drawings
The Objections to the Drawings have been withdrawn pursuant Applicant’s amendments.
Objections to the Claims
The Objections to the Claims have been withdrawn pursuant Applicant’s amendments.
Rejections under 35 U.S.C. §112(b)
The 35 U.S.C. § 112(b) rejections have been withdrawn pursuant Applicant’s amendments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-7, 10, 14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hartman et al. (US 10,447,860 B1), as previously cited and hereinafter Hartman.

	Regarding claim 1, Hartman discloses a method (i.e. abstract) for creating a voice interactive ecommerce store comprising: 
-connecting an ecommerce backend to a computing device of a voice store creator (Hartman, see at least: Col. 6 Ln. 17-28 and Col. 9 Ln. 48-67 & Col. 10 Ln. 1-18 - “an external entity such as entity 180A may, via the entity's computing device 185A, register to have the entity's IVR data and processes managed by the cloud-based, voice-enabled IVR management component 120.  To initiate the registration process, the computing device 185A may send a registration request 131 [i.e. connecting] to an IVR registration component 130 of the IVR management component 120 [i.e. to a computing device of a voice store creator].  In one embodiment, the request 131 may include suitable information associated with the entity 180A, such as a phone number at which the entity can be contacted, a name of the entity, an Internet domain name of the entity [i.e. connecting an ecommerce backend], and so on” and “the IVR customization options 151 may include entity-specific contact points such as phone numbers.  As another example, the IVR customization options 151 may include entity-specific terms to be spoken to the user, such as different departments or organizational divisions within the entity to which the user can request access…an API presented to the entity 180A may allow the entity to 
		-importing product data from the ecommerce backend to a data store of the voice store creator (Hartman, see at least: Col. 6 Ln. 24-36, Col. 9 Ln. 48-67 & Col. 10 Ln. 1-18, and Col. 3 Ln. 6-9 - “the request 131 may include suitable information associated with the entity 180A, such as a phone number at which the entity can be contacted, a name of the entity, an Internet domain name of the entity, and so on [i.e. importing product data from the ecommerce backend].  In one embodiment, the entity 180A may already have an account with the service provider environment 100, and organizational information such as the phone number, entity name, and entity domain name may be derived from that existing account using an automated process.  Such information may be referred to as entity-specific data 140, and the entity-specific data may be maintained in storage associated with the IVR management component 120 [i.e. to a data store of the voice store creator]” and “the IVR customization options 151 may include entity-specific contact points such as phone numbers.  As another example, the IVR customization options 151 may include entity-specific terms to be spoken to the user, such as different departments or organizational divisions within the entity to which the user can request access…an API presented to the entity 180A may allow the entity to automatically update the customized configuration 162, potentially again and again at later points in time [i.e. importing product data from the ecommerce backend]” and “IVR configurations may be customized by third-party, external entities (e.g., merchants [i.e. ecommerce backend], businesses, and other organizations) and deployed in the service provider environment”); 
		-augmenting the product data to enable voice interactive searching of the product data (Hartman, see at least: Col. 14 Ln. 9-12 and Col. 19 Ln. 13-20 - “An IVR selection component 
-generating data publishable to a voice assistant application (Hartman, see at least: Col. 19 Ln. 13-20 and Col. 3 Ln. 6-9 - “in a user interface presented to the entity, an administrator associated with the entity may accept or decline an offer to upload an existing IVR configuration.  If the entity supplies an existing IVR configuration to convert, then as shown in 1050, the existing IVR configuration may be converted (e.g., from VoiceXIVIL or JSON) to a format usable by the IVR management component for IVR management on behalf of the entity [i.e. generating data]” and “IVR configurations may be customized by third-party, external entities (e.g., merchants, businesses, and other organizations) and deployed in the service provider environment [i.e. publishable to a voice assistant application]”).

Regarding claim 2, Hartman discloses the method of claim 1. Hartman further discloses:
		-comprising presenting for selection on an interface, voice interactions and receiving selected ones of the voice interactions for the voice interactive ecommerce store (Hartman, see at least: Col. 9 Ln. 33-41 - “if the entity 180A seeks to deploy a complex IVR solution with a more 

Regarding claim 4, Hartman discloses the method of claim 1. Hartman further discloses:
-wherein the importing product data comprises connecting to an API of the ecommerce backend (Hartman, see at least: Col. 9 Ln. 48-67 & Col. 10 Ln. 1-18 - “the IVR customization options 151 may include entity-specific contact points such as phone numbers.  As another example, the IVR customization options 151 may include entity-specific terms to be spoken to the user, such as different departments or organizational divisions within the entity to which the user can request access…an API presented to the entity 180A may allow the entity to automatically update the customized configuration 162, potentially again and again at later points in time [i.e. the importing product data comprises connecting to an API of the ecommerce backend]”).

		Regarding claim 6, Hartman discloses the method of claim 1. Hartman further discloses:
		-generating the voice assistant application operable to enable users to access the voice 18Attorney Docket No. 5005-001us1 interactive ecommerce store (Hartman, see at least: Col. 3 Ln. 6-9 - “IVR configurations may be customized by third-party, external entities (e.g., merchants [i.e. generating the voice assistant 
		-publishing the voice assistant application (Hartman, see at least: Col. 3 Ln. 6-9 - “IVR configurations may be customized by third-party, external entities (e.g., merchants, businesses, and other organizations) and deployed in the service provider environment [i.e. publishing the voice assistant application]”).

		Regarding claim 7, Hartman discloses the method of claim 1. Hartman further discloses:
		-modifying the voice interactive ecommerce store to add customizable features (Hartman, see at least: Col. 9 Ln. 19-23 - “To set up navigable menu options for IVR, the entity 180A may modify a default IVR configuration or template.  The entity 180A, via the computing device 185A, may provide input representing IVR customization options 151 [i.e. modifying the voice interactive ecommerce store to add customizable features] to the IVR customization component 150”).

		Regarding claim 10, Hartman discloses the method of claim 1. Hartman further discloses:
		-generating a web interface for interacting with the computing device (Hartman, see at least: Col. 9 Ln. 33-41 - “if the entity 180A seeks to deploy a complex IVR solution with a more comprehensive set of questions for the user and/or a larger set of potential phone numbers to call, then a relatively complex template or default may be selected.  In one embodiment, the template or default configuration 161 may be selected using a user-friendly, web-based graphical user interface (GUI), [i.e. generating a web interface for interacting with the computing device] e.g., 

		Regarding claim 14, Hartman discloses the method of claim 1. Hartman further discloses:
		-wherein the augmenting comprises selecting fields for searching and generating a search order of the selected fields (Hartman, see at least: Col. 10 Ln. 61-67 & Col. 11 Ln. 1-2 - “the customer may speak a phrase such as "I'd like to order a pizza from [entity name]" or "I'd like to talk to someone about my [product name associated with entity]." The IVR management component 120 may perform a lookup to find an IVR configuration for the entity that was referred to [i.e. the augmenting comprises selecting fields for searching] in the voice input.  The IVR management component 120 may then begin traversing a hierarchy of voice prompts [i.e. augmenting comprises generating a search order of the selected fields] and potential responses based (at least in part) on voice input from the customer”).

		Regarding claim 16, Hartman discloses a voice store creator system (i.e. abstract) comprising: 
		-a merchant facing interface (Hartman, see at least: Col. 9 Ln. 33-41 and Col. 3 Ln. 6-9 - “if the entity 180A seeks to deploy a complex IVR solution with a more comprehensive set of questions for the user and/or a larger set of potential phone numbers to call, then a relatively complex template or default may be selected.  In one embodiment, the template or default configuration 161 may be selected using a user-friendly, web-based graphical user interface (GUI), [i.e. a merchant facing interface] e.g., by displaying selectable configurations 160 in 
	-a computing device operable to present outputs and receive inputs from the merchant facing interface and connectable to an ecommerce store backend in response to 19Attorney Docket No. 5005-001us1commands received from the merchant facing interface (Hartman, see at least: Col. 3 Ln. 61-67, Col. 9 Ln. 33-41, and Col. 10 Ln. 15-18 - “A service provider environment 100 may include various components that are owned, operated, and/or managed by one or more organizations called service providers. The components of the service provider environment 100 may be located in one or more data centers [i.e. computing device] and in one or more geographical locations” and “if the entity 180A seeks to deploy a complex IVR solution…the template or default configuration 161 may be selected using a user-friendly, web-based graphical user interface (GUI), [i.e. computing device operable to present outputs and receive inputs from the merchant facing interface] e.g., by displaying selectable configurations 160 in browser software on the computing device 185A” and “an API presented to the entity 180A may allow the entity to automatically update the customized configuration 162, potentially again and again at later points in time [i.e. connectable to an ecommerce store backend in response to 19Attorney Docket No. 5005-001us1commands received from the merchant facing interface]”); 
		-a data store accessible to the computing device and operable to store product data received from the ecommerce store backend and to store voice assistant interactions (Hartman, see at least: Col. 6 Ln. 28-36 - “the entity 180A may already have an account with the service provider environment 100, and organizational information such as the phone number, entity name, and entity domain name may be derived from that existing account using an automated 
		-a voice assistant interaction selection module which when executed on the computing device presents voice assistant interactions for selection on the merchant facing interface (Hartman, see at least: Col. 9 Ln. 33-41 and Col. 7 Ln. 37-43 - “if the entity 180A seeks to deploy a complex IVR solution with a more comprehensive set of questions for the user and/or a larger set of potential phone numbers to call, then a relatively complex template or default may be selected.  In one embodiment, the template or default configuration 161 may be selected using a user-friendly, web-based graphical user interface (GUI), e.g., by displaying selectable configurations 160 in browser software on the computing device 185A [i.e. a voice assistant interaction selection module which when executed on the computing device presents voice assistant interactions for selection on the merchant facing interface]” and “If any of the components of the service provider environment 100 are implemented using different computing devices, then the components and their respective computing devices may be communicatively coupled, e.g., via the network 190.  Each of the illustrated components may represent any combination of software [i.e. a voice assistant interaction selection module] and hardware usable to perform their respective functions”); 
		-an augmentation module which when executed on the computing device augments the product data such that the augmented product data enables voice interactive searching (Hartman, see at least: Col. 14 Ln. 9-12, Col. 19 Ln. 13-20, and Col. 7 Ln. 37-43 - “An IVR selection component 170 may compare the user-supplied entity name (or product name) to a set 
		-a voice assistant interaction generation module which when executed on the computing device generates a voice interaction assistant using selected ones of the voice assistant interactions (Hartman, see at least: Col. 8 Ln. 17-20, Col. 9 Ln. 21-41, and Col. 7 Ln. 37-43 - “FIG. 3 illustrates further aspects of the example system environment for interactive voice response using a voice-enabled service [i.e. a voice assistant interaction generation module which when executed on the computing device generates a voice interaction assistant], including entity-specific customization of a default IVR configuration” and “The entity 180A, via the computing device 185A, may provide input representing IVR customization options 151 to the IVR customization component 150.  The IVR customization options 151 may include a selection of a template or default configuration 161 from the set of existing IVR configurations 160…the 
		-a publication module, which when executed on the computing device, publishes the voice interaction assistant to a voice store platform (Hartman, see at least: Col. 3 Ln. 6-9 and Col. 7 Ln. 37-43 - “IVR configurations may be customized by third-party, external entities (e.g., merchants, businesses, and other organizations) and deployed in the service provider environment [i.e. which when executed on the computing devices publishes the voice interaction assistant to a voice store platform]” and “If any of the components of the service provider environment 100 are implemented using different computing devices, then the components and their respective computing devices may be communicatively coupled, e.g., via the network 190.  Each of the illustrated components may represent any combination of software [i.e. a publication module] and hardware usable to perform their respective functions”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Heidari et al. (US 2020/0045041 A1), as previously cited and hereinafter Heidari.

Regarding claim 3, Hartman discloses the method of claim 1. Hartman further discloses:
-presenting for selection on an interface options for enabling the voice interactive ecommerce store (Hartman, see at least: Col. 9 Ln. 33-41 - “if the entity 180A seeks to deploy a complex IVR solution with a more comprehensive set of questions for the user and/or a larger set of potential phone numbers to call, then a relatively complex template or default may be selected.  In one embodiment, the template or default configuration 161 may be selected using a user-friendly, web-based graphical user interface (GUI), e.g., by displaying selectable configurations 160 in browser software on the computing device 185A [i.e. resenting for selection on an interface options for enabling the voice interactive ecommerce store]”).
Hartman does not explicitly disclose presenting for selection on the interface, ecommerce platforms for enabling the voice interactive ecommerce store and receiving at least one selected ecommerce platform.
Heidari, however, teaches receiving a voice command and causing a user request to be generated based on the voice command (i.e. [0006]), including the known technique of presenting for selection on an interface ecommerce platforms for enabling the voice interactive ecommerce store and receiving at least one selected ecommerce platform (Heidari, seat least: [0030] - “The registration application may provide several options of different types of smart speaker devices [i.e. presenting for selection on an interface] that are supported by centralized gateway server 102 including, for example: Siri; Amazon Echo; Google Home; Cortana; etc. [i.e. 
It would have been recognized that applying the known techniques of presenting for selection on an interface ecommerce platforms for enabling the voice interactive ecommerce store and receiving at least one selected ecommerce platform, as taught by Heidari, to the teachings Hartman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding presenting for selection on an interface ecommerce platforms for enabling the voice interactive ecommerce store and receiving at least one selected ecommerce platform, as taught by Heidari, into the method of Hartman would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide over-network access to various services in a centralized and secure manner (see Heidari, [0016]).

		Regarding claim 11, Hartman discloses the method of claim 1. 
		Hartman does not explicitly disclose selecting a voice assistant platform for publishing the voice assistant application.
		Heidari, however, teaches selecting a voice assistant platform for publishing the voice assistant application (Heidari, seat least: [0030] - “The registration application may provide several options of different types of smart speaker devices  that are supported by centralized 
		It would have been obvious to one of ordinary skill in the art to include in the method as taught by Hartman, selecting a voice assistant platform for publishing the voice assistant application, as taught by Heidari, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hartman, to include the teachings of Heidari, in order to allow for an order to provide over-network access to various services in a centralized and secure manner (see Heidari, [0016]).

Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Castoro et al. (US 2020/0097965 A1), as previously cited and hereinafter Castoro.

Regarding claim 5, Hartman discloses the method of claim 1. 
Harman does not explicitly disclose the augmenting comprising applying a plurality of rules to the product data, the rules generating searchable tags related to the product data.
Castoro, however, teaches voice-enabled transactions (i.e. abstract), including the known technique of augmenting comprising applying a plurality of rules to the product data, the rules generating searchable tags related to the product data (Castoro, see at least: [0026] and [0045] - 
It would have been recognized that applying the known techniques of augmenting comprising applying a plurality of rules to the product data, the rules generating searchable tags related to the product data, as taught by Castoro, to the teachings Hartman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding augmenting comprising applying a plurality of rules to the product data, the rules generating searchable tags related to the product data, as taught by Castoro, into the method of Hartman would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the user to initiate and complete voice-enabled transactions without needing to verbally relay a transaction account number or other sensitive data (see Castoro, [0015]).

		Regarding claim 12, Hartman discloses the method of claim 1.
		Harman does not explicitly disclose the augmenting comprising tagging product data.
Castoro, however, teaches voice-enabled transactions (i.e. abstract), including the known technique of augmenting comprising tagging product data (Castoro, see at least: [0026] and [0045] - “For example, each defined sound characteristic may correspond to an alphanumeric character, a plurality of alphanumeric characters, or to data category (e.g., used in a header, tag, operator, etc. to notify user device 110 of a proceeding audio transaction signal, merchant identifier, transaction amount, image, etc.) [i.e. augmenting]” and “Audio signal generator 140 generates an audio transaction signal (step 306) in response to being invoked…The audio transaction signal may be generated to comprise one or more soundwaves having defined soundwave characteristics.  In that regard each soundwave, or plurality of soundwaves, may correspond to a header, tag [i.e. augmenting comprises tagging product data], operator, or the like, or to transaction data”). This known technique is applicable to the method of Hartman as they both share characteristics and capabilities, namely, they are directed to voice-enabled transactions.
		It would have been recognized that applying the known techniques of augmenting comprising tagging product data, as taught by Castoro, to the teachings Hartman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding augmenting comprising tagging product data, as taught by Castoro, into the method of Hartman would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow the user to initiate and complete voice-enabled transactions 

		Regarding claim 13, Hartman discloses the method of claim 1. 
		Harman does not explicitly disclose the product data including product images and the augmenting comprises generating metadata from the product images.
Castoro, however, teaches voice-enabled transactions (i.e. abstract), including the known technique of product data including product images and the augmenting comprises generating metadata from the product images (Castoro, see at least: [0026] - “For example, each defined sound characteristic may correspond to an alphanumeric character, a plurality of alphanumeric characters, or to data category (e.g., used in a header, tag, operator, etc. to notify user device 110 of a proceeding audio transaction signal, merchant identifier, transaction amount, image [i.e. the product data includes product images and the augmenting comprises generating metadata from the product images], etc.)”). This known technique is applicable to the method of Hartman as they both share characteristics and capabilities, namely, they are directed to voice-enabled transactions.
		It would have been recognized that applying the known techniques of product data including product images and the augmenting comprises generating metadata from the product images, as taught by Castoro, to the teachings Hartman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding product data including product images and the augmenting comprises generating metadata from the product images, as taught by Castoro, into the method of Hartman would have been recognized by those .

		Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Alpdemir et al. (US 2004/0006478 A1), as previously cited and hereinafter Alpdemir.

		Regarding claim 8, Hartman discloses the method of claim 7. 
		Hartman does not explicitly disclose the customizable features comprising coupons.
Alpdemir, however, teaches providing responses to requests in plain speech in real-time (i.e. abstract), including the known technique of customizable features comprising coupons (Alpdemir, see at least: [0046] and [0108] - “the invention provides means for a merchant to interact with the system using either voice or web interface and select templates for the type of social, economic, political, age, gender, profession, or other image the merchant wants to portray and the type of promotion message the merchant wants to publish with a small number of mouse clicks, key strokes, or voice commands and prompts [i.e. customizable features]” and  “a coupon request may be made by the caller asking for a category alone, a category and location, or any other item or combination of items on which the database may be queried.  Based on the results of such a category or other criteria search, the coupon may be provided [i.e. customizable features comprise coupons].  Note that although this and the above discussion focus on the voice based system, these coupon mechanisms (particularly the ability to perform directed searches on the basis of business identity and category) may also be implemented for the Internet based 
		It would have been recognized that applying the known techniques of customizable features comprising coupons, as taught by Alpdemir, to the teachings Hartman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding customizable features comprising coupons, as taught by Alpdemir, into the method of Hartman would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide greater interactive capability (see Alpdemir, [0019]).

		Regarding claim 9, Hartman discloses the method of claim 7.
		Hartman does not explicitly disclose customizable features including price reductions.
Alpdemir, however, teaches providing responses to requests in plain speech in real-time (i.e. abstract), including the known technique of customizable features including price reductions (Alpdemir, see at least: [0046] and  [0108] - “the invention provides means for a merchant to interact with the system using either voice or web interface and select templates for the type of social, economic, political, age, gender, profession, or other image the merchant wants to portray and the type of promotion message the merchant wants to publish with a small number of mouse clicks, key strokes, or voice commands and prompts [i.e. customizable features]” and “a coupon request may be made by the caller asking for a category alone, a category and location, or any other item or combination of items on which the database may be queried.  Based on the results of such a category or other criteria search, the coupon may be provided [i.e. customizable 
		It would have been recognized that applying the known techniques of customizable features including price reductions, as taught by Alpdemir, to the teachings Hartman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding customizable features including price reductions, as taught by Alpdemir, into the method of Hartman would have been recognized by those of ordinary skill in the art as resulting in an improved method that would provide greater interactive capability (see Alpdemir, [0019]).

		Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Gupta et al. (US 2020/0211541 A1), as previously cited and hereinafter Gupta.

		Regarding claim 15, Hartman discloses the method of claim 1. 
		Hartman does not explicitly disclose generating recommendations using machine-learning algorithms.
		Gupta, however, teaches generating recommendations using machine-learning algorithms (Gupta, see at least: [0020] and [0021] - “the NLU pipeline may extract "entities" and "intents" from the text.  The NLU pipeline may include various components or modules, such as an entity 
		It would have been obvious to one of ordinary skill in the art to include in the method as taught by Hartman, generating recommendations using machine-learning algorithms, as taught by Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Hartman, to include the teachings of Gupta, in order to provide a more personalized experience (see Gupta, [0010]).

		Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hartman in view of Bhaskar et al. (US 2013/0290141 A1), as previously cited and hereinafter Bhaskar.

		Regarding claim 17, Hartman discloses the voice store creator system of claim 16. Hartman further discloses:

		Hartman does not explicitly disclose a test module which when executed on the computing device publishes a voice assistant interaction test case to the merchant facing interface and in response to inputs from the merchant facing interface causes the voice assistant interaction generation module to generate a test voice interaction assistant publishable to the voice store platform.
Bhaskar, however, teaches a merchant choosing communication technologies (i.e. [0105]), including the known technique of a test module, which when executed on the computing device, publishes an interaction test case to the merchant facing interface and in response to inputs from the merchant facing interface causes an interaction generation module to generate a test interaction publishable to a store platform (Bhaskar, see at least: [0105] and [0029] - 
It would have been recognized that applying the known techniques of a test module, which when executed on the computing device, publishes an interaction test case to the merchant facing interface and in response to inputs from the merchant facing interface causes an interaction generation module to generate a test interaction publishable to a store platform, as taught by Bhaskar, to the teachings Hartman, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar systems. Further, adding a test module, which when executed on the computing device, publishes an interaction test case to the merchant facing interface and in response to inputs from the merchant facing interface causes an interaction generation module to generate a test interaction publishable to a store platform, as taught by 
	
		Regarding claim 18, Hartman in view of Bhaskar teaches the voice store creator system of claim 17. Hartman further discloses:
		-the voice store platform (Hartman, see at least: Col. 3 Ln. 6-9 - “IVR configurations may be customized by third-party, external entities (e.g., merchants, businesses, and other organizations) and deployed in the service provider environment [i.e. the voice store platform]”).
		Bhaskar further teaches a merchant choosing communication technologies (i.e. [0105]), including the known technique of the test module, which when executed on the computing device, presents a test store generated by the store platform to the merchant facing interface (Bhaskar, see at least: [0105] and [0029] - “enabling commerce for a merchant 120 requires that the merchant 120 choose presentation and communication technologies; develop workflows; and then create an integration by proofing, testing [i.e. presents a test store generated by the voice store platform] and implementing the design. Whether the merchant 120 builds an open or closed marketplace, via web, mobile, or other internet-ready device, the merchant 120 chooses the technologies that allow them to interact with the commerce system over HTTP/HTTPs [i.e. to the merchant facing interface]….For merchants 120 that are unable to host an entire marketplace, there are several options that allow the commerce system to provide a robust marketplace.  For example, a merchant may choose from standardized templates 1002, customized templates 1004 or customized AJAX and JSON content 1006 to develop the storefront [i.e. presents a test store]” 

		Regarding claim 19, Hartman in view of Bhaskar teaches the voice store creator system of claim 18. Hartman further discloses:
		-wherein the voice assistant interaction generation module generates a voice interaction assistant in response to inputs received20Attorney Docket No. 5005-001us1 from the merchant facing interface (Hartman, see at least: Col. 8 Ln. 17-20, Col. 9 Ln. 21-41, and Col. 7 Ln. 37-43 - “FIG. 3 illustrates further aspects of the example system environment for interactive voice response using a voice-enabled service [i.e. the voice assistant interaction generation module generates a voice interaction assistant], including entity-specific customization of a default IVR configuration” and “The entity 180A, via the computing device 185A, may provide input representing IVR customization options 151 to the IVR customization component 150.  The IVR customization options 151 may include a selection of a template or default configuration 161 from the set of existing IVR configurations 160…the template or default configuration 161 may be selected using a user-friendly, web-based graphical user interface (GUI), e.g., by displaying selectable configurations 160 in browser software on the computing device 185A [i.e. in response to inputs received20Attorney Docket No. 5005-001us1 from the merchant facing interface” and “If any of the components of the service provider environment 100 are implemented using different computing devices, then the components and their respective computing devices may be communicatively coupled, e.g., via the network 190.  

		Regarding claim 20, Hartman in view of Bhaskar teaches the voice store creator system of claim 19. Hartman further discloses:
		-wherein a publication module publishes a voice interaction assistant to a skills store (Hartman, see at least: Col. 4 Ln. 2-4, Col. 4 Ln. 24-28, and Col. 7 Ln. 37-43 - “The service provider environment 100 may include and/or provide access to a plurality of services or other components referred to as skills 105 [i.e. skills store]” and “a voice-capturing device may be capable of accessing or invoking particular skills 105 [i.e. a publication module publishes a voice interaction assistant to a skills store] if the device is properly configured, e.g., by a device management component that maintains device-specific accounts with device-specific configuration information” and “If any of the components of the service provider environment 100 are implemented using different computing devices, then the components and their respective computing devices may be communicatively coupled, e.g., via the network 190.  Each of the illustrated components may represent any combination of software [i.e. a publication module] and hardware usable to perform their respective functions”).

Response to Arguments
Rejections under 35 U.S.C. §102/103
	Applicant argues that Hartman, unlike the recited claims, is not directed to systems and methods for easily creating a voice interaction system and publishing the voice assistant as 
Examiner respectfully disagrees. To clarify, in the cited portions of Hartman the IVR management component is the voice store creator not just the registration module, the registration module is the part of the IVR management component that the ecommerce backend is connected to. The recited claims merely recite “a voice store creator,” they do not specify anything specifically about how this voice creator is defined. Hartman’s IVR configures a voice store with customization options (see Harman, Col. 9 Ln. 48-67 & Col. 10 Ln. 1-18) and, thus, creates a customized voice store for the merchant; this would read on the recitation of  “a voice store creator.” Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant further argues that no product information importation from the e-commerce backend is shown in the cited portion of Hartman and thus, Harman does not disclose a merchant connecting to the computing device of a voice store creator where the voice store creator imports the product data from the merchant’s existing ecommerce backend (Remarks, page 8).
Examiner respectfully disagrees. Harman discloses the merchant supplying numerous information (see Hartman, Col. 6 Ln. 24-36) and further discloses product names [i.e. product data] having been registered with the IVR system (see Hartman, Col. 14 Ln. 9-12). The product 

Applicant further argues that, regarding augmenting the imported product data so that it will be voice searchable, the cited aspect of Hartman only discusses the IVR performing a data lookup and does not discuss the IVR of Hartman augmenting imported product information to make the information searchable. Applicant goes on to argue that another cited aspect of  Hartman does not disclose that the existing IVR configuration is generated from imported ecommerce product information; the merchant uploads the voice searchable data rather than the existing product information of a traditional ecommerce store (Remarks, page 9).
Examiner respectfully disagrees. Hartman discloses the product data is supplied by the merchant (see Hartman, Col. 14 Ln. 9-12) and stored in the IVR management component. The product information is associated a particular IVR configuration in its stored information (see Hartman, Col. 14 Ln. 26-30). Because the IVR configuration is converted to a format usable by the IVR management component when it is supplied (see, Hartman Col. 19 Ln. 13-20), the association could have only been made once the product information and associated IVR configuration have been supplied, thus, the product information was augmented with this association. This association allows the prompts and information associated with the IVR configuration relevant to the product data to be utilized [i.e. enable voice interactive searching of the product data]. 


Examiner respectively disagrees. Deploying the IVR configurations in a service provider environment requires said service provider to have the necessary software structure [i.e. voice assistant applications] in order to utilize the IVR configurations. Hartman further discloses that the voice capturing device sends voice input to the service provider environment and received a voice output to be played back on the device (see Hartman, Col. 2 Ln. 62-65). The service provider environment clearly has the software structure of a voice assistant application. 

Applicant further argues that dependent claim 6 further defines the voice assistant application as an entity enabling users to interact with the ecommerce store and publishing the assistant application and the cited aspect of Hartman does not disclose such an application publishable to end user (Remarks, page 9).
Examiner respectively disagrees. As explained above Hartman discloses a voice assistant application publishable to end user.

Applicant further argues claim 16 recites a system having similar limitations as recited in claim 1 and Hartman does not disclose the limitations recited in claim 16 for the same reasons recited in claim 1 (Remarks, page 16).
Examiner respectively disagrees. As explained above Hartman discloses these limitations.


Examiner respectively disagrees. As explained above Hartman discloses the above mentioned limitations.

Applicant further argues that, regarding claims 3 and 11, Heidari does not show the element of presenting a merchant seeking to create a voice store with an interactive option of selecting a voice store platform for its existing ecommerce store and that there is no basis for concluding that the consumer facing centralized gateway of Heidari teaches modifying the teaching of Hartman as suggested (Remarks, page 10).
Examiner respectfully disagrees. The current claims recite “presenting, for selection on an interface, ecommerce platforms for enabling the voice interactive ecommerce store and receiving at least one selected ecommerce platform” not presenting a merchant seeking to create a voice store with an interactive option of selecting a voice store platform for its existing ecommerce store. Accordingly, Heidari teaches providing several options of different types of smart speaker devices [i.e. presenting for selection on an interface] that are supported by centralized gateway server 102 including, for example: Siri; Amazon Echo; Google Home; Cortana; etc. [i.e. ecommerce platforms for enabling the voice interactive ecommerce store] and asking the user to select one of the options [i.e. receiving at least one selected ecommerce platform] (see Heidari, [0030]). The cited claim makes no mention that the interface is for the merchant. Additionally, as detailed in the rejection above, the known technique taught by Heidari is applicable to Hartman as they both share characteristics and capabilities, namely, they are 

Applicant further argues that, regarding claims 5 and 12-13, the cited aspects of Castoro do not concern augmenting product data imported from an ecommerce backend for voice search by applying rules to the product data. Castoro as cited concerns invoking an audio signal generator to generate an audio signal. The generated audio signal has characteristics that when processed acts as a header or tag indicating that the proceeding signals comprise an audio transaction signal. This aspect of Castoro does not teach the claim elements of claims 5, 12 and 13 (Remarks, page 10).
Examiner respectfully disagrees. The recited limitations in claims 5 and 12-13 are “wherein the augmenting comprises applying a plurality of rules to the product data, the rules generating searchable tags related to the product data,” “wherein augmenting comprises tagging product data,” and “wherein the product data includes product images and the augmenting comprises generating metadata from the product images,” respectively, not augmenting product data imported from an ecommerce backend for voice search by applying rules to the product data. As illustrated above Hartman discloses the augmenting limitation and Castoro modifies Hartman to teach claims 5 and 12-13. Castoro teaches creating a tag associated with certain sound characteristics of an audio transaction signal and the tag including image data from the transaction (see Castoro, [0026] and [0045]), as detailed in the rejection above. Thus, the cited combination teach claims 5 and 12-13.


Examiner respectively disagrees. As explained above Hartman discloses the above mentioned limitations. Thus the cited combination teach claims 8-9.

Applicant further argues that claim 15 is patentable for the same reasons claim 1 is patentable over Hartman. Additionally, the Office Action does not explain how Gupta’s disclosure of machine-learning algorithms is readily combinable with Hartman (Remarks, page 11).
Examiner respectively disagrees. As explained above Hartman discloses the above mentioned limitations. Additionally, as detailed in the rejection above, it would have been obvious to one of ordinary skill in the art to include in Hartman, generating recommendations using machine-learning algorithms, as taught by Gupta, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Additionally, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hartman, to include the teachings of Gupta, in order to provide a more personalized experience (see Gupta, [0010]).


Examiner respectfully disagrees. Bhaskar teaches enabling commerce for a merchant requiring that the merchant choose presentation and communication technologies [i.e. to a merchant-facing interface] and then creating an implementation by proofing, testing [i.e. publishing a test module or test store] and implementing the design (see Bhaskar, [0105]). The known techniques taught by Bhaskar is applicable to the teachings of Hartman as they both share characteristics and capabilities, namely, they are directed to a merchant choosing communication technologies. Further, adding the modification of Bhaskar to Hartman would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow the merchant to choose the technologies that allow them to interact with the commerce system over HTTP/HTTPs (see Bhaskar, [0105]). Furthermore, implement publishing test modules and test stores to entities configuring an IVR would only improve the functioning of Hartman so it would be obvious to combine. Thus the cited combination teach claims 17-20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-May et al. (US 2018/0005630 A1) teaches distinguishing multiple voice inputs.
-O’Pray et al. (US 2007/0130026 A1) teaches searching a merchant database and presenting the search result through spoken means.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007.  The examiner can normally be reached on M-F 8:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE E WEINER/            Examiner, Art Unit 3684                                                                                                                                                                                            
/JASON B DUNHAM/            Supervisory Patent Examiner, Art Unit 3684